Citation Nr: 0939135	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  03-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to May 1972.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 1999, the Veteran submitted claims of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and bipolar disorder.  A rating decision 
dated in January 2000, denied entitlement to service 
connection for a psychiatric disorder, to include PTSD, as 
not well-grounded.  Nevertheless, a claim from the Veteran 
for readjudication of the issue of entitlement to service 
connection for a psychiatric disorder, other than PTSD, was 
not received by VA.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096 (2000).

An April 2005 Board decision denied entitlement to service 
connection for PTSD.  The Veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Consequent to an April 2006 Court Order granting an April 
2006 Joint Motion for Remand (Joint Motion), the Veteran's 
appeal was remanded to the Board.  The Board subsequently 
remanded the Veteran's claim in October 2006 and April 2008 
to accomplish development consistent with the April 2006 
Court Order and Joint Motion.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

Based upon a review of the Veteran's claims folder, the Board 
finds that there is a further duty to assist the Veteran with 
his claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Subsequent to the Board's April 2008 remand, the RO requested 
a medical opinion from a VA examiner concerning the Veteran's 
service connection claim for PTSD.  The RO informed the 
examiner that the Veteran was stationed in Vietnam during his 
active duty service and that the Veteran was assigned to the 
Construction Battalion Maintenance Unit 302 at Cam Ranh Bay 
from August 1970 to April 1971.  The RO noted that VA 
independently verified that the United States Naval Air 
Facility at Cam Ranh Bay received rocket attacks in August 
and December 1970.  Consequently, the RO requested the 
examiner to render an opinion as to (1) whether the Veteran's 
then current diagnosis of PTSD met the clinical requirements 
of such a diagnosis, and (2) if the diagnosis met the 
clinical requirements, whether the Veteran's PTSD was due to 
the verified stressor.  The examiner was also asked to 
separate the Veteran's PTSD symptoms from any other found 
psychiatric disorders, if possible.

In February 2009, after an extensive examination, the 
examiner provided an Axis I diagnosis of PTSD, finding that 
it met the clinical requirements, and an Axis IV diagnosis of 
"combat exposure."  In reaching these diagnoses, the 
examiner opined:

[A]fter reviewing medical records, 
interviewing [the Veteran]...it is 
apparent that he suffers from PTSD.  He 
reported classic intrusive symptoms of 
disturbing thoughts, images, and 
nightmares directly related to his 
Vietnam experiences that cause his 
significant distress and interfere with 
his judgment mood, and relationships.  
Further, he engages in avoidance 
behaviors that are directly related to 
his Vietnam experiences, in that he does 
not go into public places as he believes 
his safety, as well as the safety of 
others, is compromised.  He also avoids 
other activities or situations that 
remind him of his military experiences 
due to the amount of distress he 
experiences at these reminders.  
Finally, [the Veteran] described 
numerous hyperarousal symptoms that are 
problematic for him, including sleep 
difficulties, concentration, and startle 
response.  (Emphasis added).

Although the examiner found that the Veteran's then current 
PTSD symptoms were "directly related to his Vietnam 
experiences," the examiner failed to address whether the 
PTSD diagnosis was based on the only verified stressor.  As 
such, the Board finds that the February 2009 examination is 
inadequate for purposes of determining service connection for 
the Veteran's current PTSD.  "Once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one."  Barr v. Nicholson 21, 
Vet. App. 303, 311 (2007).  Based on this finding, the 
evidence of record does not include a competent medical 
opinion assessing the etiological relationship, if any, 
between the Veteran's current PTSD and the verified inservice 
stressor.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  Consequently, a remand for an addendum to the 
February 2009 examination is warranted.

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements with 
the VA examiner that conducted the 
February 2009 VA examination for the 
examiner to provide an addendum to the 
February 2009 examination report.  
Specifically, the RO must request the 
examiner to render an opinion as to 
whether the Veteran's current diagnosis 
of PTSD is based on the rocket attacks 
received by the United States Naval Air 
Facility at Cam Ranh Bay in August and 
December 1970, which represents the only 
verified inservice stressor.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review.  The examiner must review all the 
evidence of record, including the 
Veteran's service treatment records.  A 
complete rationale for any opinion 
expressed must be included in the 
addendum.  If an opinion cannot be 
rendered without resorting to mere 
speculation, the examiner must explain 
why speculation is required.  The report 
prepared must be typed.

2.  If the examiner who conducted the 
February 2009 VA examination is 
unavailable to render the requested 
opinion, the RO must provide the Veteran 
with the appropriate VA psychiatric 
examination to determine the diagnoses 
of all psychiatric disorders that are 
present.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
Veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there 
is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiner.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.  If an opinion 
cannot be rendered without resorting to 
mere speculation, the examiner must 
explain why speculation is required.  
The report prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

5.  THIS APPEAL HAS BEEN ADVANCED ON THE 
BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  All 
claims remanded by the Board for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

